FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         Nos. 12-10232
                                                       12-10233
               Plaintiff - Appellee,
                                                  D.C. Nos. 2:08-cr-00389-GEB
  v.                                                        2:08-cr-00390-GEB

SON NGUYEN,
                                                  MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       In these consolidated appeals, Son Nguyen appeals from the district court’s

judgment and challenges the 188-month sentence imposed following his guilty-

plea conviction for distribution of over five grams of actual methamphetamine, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1); and distribution of MDMA, in violation of 21

U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Nguyen contends that his sentence is substantively unreasonable in light of

the age of the convictions that qualified him as a career offender status under

U.S.S.G. § 4B1.1. The district court did not abuse its discretion in imposing

Nguyen’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence at the bottom of the Sentencing Guidelines range is substantively

reasonable in light of the totality of the circumstances and the sentencing factors

set forth in 18 U.S.C. § 3553(a), including Nguyen’s criminal history and the

seriousness of the offense. See id.

      AFFIRMED.




                                          2                           12-10232 & 12-10233